Citation Nr: 1537459	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-16 802	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip disability, to include on a secondary basis.

2.  Entitlement to service connection for cervical spine disability, to include on a secondary basis.

3.  Entitlement to an evaluation in excess of 20 percent for left tibia/fibula impairment.

4.  Entitlement to an evaluation in excess of 10 percent for scoliosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An April 2015 rating decision granted entitlement to service connection for peripheral neuropathy of the left lower extremity and assigned a 10 percent rating effective June 29, 2009.

The Veteran testified at a DRO hearing in October 2011, and a transcript of the hearing is of record.  

According to an October 2011 statement from the Veteran, he wished to withdraw his appeal on the issues of entitlement to an evaluation in excess of 30 percent for gunshot wound (GSW) of the left leg, entitlement to a compensable evaluation for a GSW scar of the left knee, entitlement to a compensable evaluation for a GSW scar of the left shoulder, and entitlement to a compensable evaluation for donor site scars of the left thigh; he also wished to withdraw his appeal on the issue of entitlement to service connection for peripheral neuropathy of the right lower extremity.  Consequently, these issues are no longer part of the current appeal.  

The issues of entitlement to service connection for a cervical spine disability, entitlement to an evaluation in excess of 20 percent for left tibia/fibula impairment and entitlement to an evaluation in excess of 10 percent for scoliosis of the lumbar spine are remanded to the RO.  VA will notify the Veteran if further action is required.   


FINDING OF FACT

The Veteran does not have a right hip disability that is related to his military service or is caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in July 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  The Veteran was informed in the July 2009 letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation, with nexus opinion, was obtained in September 2009.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2009 VA nexus opinion obtained in this case is adequate, as it involves review of the record, relevant examination of the Veteran, and an opinion on whether the Veteran has a right hip disability due to service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his October 2011 DRO hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his accredited representative at the time from Disabled American Veterans.  The representative and the DRO asked questions to ascertain the nature of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the DRO and complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for a right hip disability, to include as secondary to service-connected disabilities.  He was granted entitlement to service connection for multiple disabilities related to gunshot wounds of the left side by rating decision in May 1969, effective January 21, 1969.  He was granted entitlement to service connection for scoliosis of the lumbosacral spine, L5-S1, by rating decision in September 1978, effective July 31, 1978.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not reveal any complaints or clinical findings of a right hip disability, including on separation examination in January 1969.  

There were no complaints or clinical findings involving the right hip on VA disability evaluation in April 1969.

The Veteran noted on VA examination in September 2009 that he did not have any hip pain, as it was actually buttock pain radiating  from the low back.  The diagnosis was myofascial lumbar syndromes.  

The Veteran testified at his October 2011 DRO hearing that his right hip disability is secondary to prior surgeries for service-connected disability.

A VA orthopedic evaluation was conducted in October 2011.  After examination of the Veteran and review of the record, the examiner concluded that the Veteran's right hip condition was less likely than not related to service-connected left tibia/fibula impairment because the Veteran did not have intrinsic hip joint pathology.  It was noted that the Veteran referred to his iliac crest bone graft donor site as his hip.  He reported occasional pain in the area of the donor site.
With respect to the claim for a right hip disability, the Board notes that it was concluded on VA evaluations in September 2009 and October 2011 that there was no right hip joint pathology.  Rather, it was noted that the Veteran was actually referring to pain coming either from the low back or from the iliac crest donor site, both of which are already service connected.

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely evidence of right hip disability, there can be no valid claim.  There is also insufficient evidence of right hip disability at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2103).

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for a right hip disability, to include on a secondary basis, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a right hip disability is denied.


REMAND

With respect to the issues of entitlement to an evaluation in excess of 20 percent for left tibia/fibula impairment and entitlement to an evaluation in excess of 10 percent for scoliosis of the lumbar spine, private treatment records dated in August 2013 and December 2014 from Southwest Regional Orthopedics and Sports Medicine and VA treatment records dated in February and March 2014 indicate the possibility that the Veteran's left tibia/fibula impairment and scoliosis of the lumbar spine may have increased in severity since the most recent VA compensation and pension evaluation in October 2011.  Consequently, there is a need to determine the current severity of the Veteran's service-connected left tibia/fibula impairment and scoliosis of the lumbar spine.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

For the cervical spine, the Board finds that another VA examination and opinion is necessary because the September 2009 opinion did not address aggravation as part of a secondary service connection claim, and did not provide a sufficient rational for the opinion that the cervical spine was not secondary to the lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected left tibia/fibula impairment and scoliosis of the lumbar spine.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's left tibia/fibula impairment and scoliosis of the lumbar spine in accordance with relevant VA rating criteria.  The examiner should differentiate between symptoms related to service-connected disability and any symptoms clearly due to nonservice-connected disability.

A complete rationale for all opinions must be provided.

2.  The RO will schedule the Veteran for an examination to determine the nature and etiology of his cervical spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All necessary tests must be conducted.  For any cervical spine disability diagnosed (or that has been diagnosed at any point during the claim period) the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percvent probability or more) that the Veteran's cervical spine disability was caused or aggravated by a service-connected disability, to include the lumbar spine disability or any other service-connected disabilities.

A complete rationale must be provided for any opinion offered.

3.  The RO must notify the Veteran that it is his responsibility to report for the above evaluation and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

4.  Thereafter, the RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for entitlement to an evaluation in excess of 20 percent for left tibia/fibula impairment and for entitlement to an evaluation in excess of 10 percent for scoliosis of the lumbar spine.  If either of the benefits sought on appeal remains denied, the Veteran and his attorney will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


